DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.

Disposition of Claims
Claims 1-2, 11-18, and 20-30 are pending.  Claims 3-10 and 19 remain cancelled.  Amendments to claims 1-2, 11-18, and 20-30 are acknowledged and entered.  Claims 1-2, 11-18, and 20-30 will be examined on their merits. 


Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US2020/0276301A1, Published 09/03/2020.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Response to Arguments
Applicant's arguments filed 12/22/2021 regarding the previous Office action dated 09/22/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Terminal Disclaimer
The terminal disclaimer filed on 12/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the patent maturing from US Application 17/071,817 (11,207,403) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
(New objection.)  Claim 17 is objected to because of the following informalities:  “and” in line 1 should be “an”.  Appropriate correction is required.

(New objection.)  Claim 17 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

(New objection.)  Claim 20 is objected to because of the following informalities:  to maintain consistency throughout the application, “immunogenic composition” in line 1 should be amended to recite “subunit vaccine”.  Appropriate correction is required.



Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a subunit vaccine comprising: 
- a purified protein human cytomegalovirus (HCMV) glycoprotein B (gB) antigen; 

- a Th1-inducing adjuvant.  
Further limitations on the subunit vaccine according to claim 1 are wherein said Th1-inducing adjuvant induces in mice a lower IgG1:IgG2a,c ratio, and/or a higher INF-y level, and/or a lower IL-5 level than MF59 in a composition comprising the same purified protein HCMV gB antigen and the same purified protein HCMV gH/gL/UL128/UL130/UL131 pentameric complex antigen (claim 2); wherein said purified protein HCMV gB antigen comprises one or several mutations at the endoproteolytic cleavage site (claim 11); wherein said HCMV gB antigen is a full length gB polypeptide, a full length gB polypeptide lacking at least a portion of the transmembrane domain, a full length gB polypeptide lacking at least 80% of the sequence of the transmembrane domain, a full length gB polypeptide lacking at least a portion of an intracellular domain of the gB polypeptide, a full length gB polypeptide lacking at least 80% of the amino acid sequence of the intracellular domain, or a full length gB polypeptide lacking at least 80% of the amino acid sequences of both the transmembrane domain and the intracellular domain (claim 12); wherein said HCMV gB antigen is gBdTm (claim 13); wherein in the said HCMV gH/gL/UL128/UL130/UL131 pentameric complex antigen, the gH antigen lacks at least a portion of the transmembrane domain of the full length gH (claim 14); wherein said gH comprises the ectodomain of the full length gH encoded by UL75 gene (claim 15); wherein the HCMV gB and the HCMV gH/gL/UL128/UL130/UL131 pentameric complex are the sole HCMV protein antigens (claim 16); and wherein in the said HCMV gH/gL/UL128/UL130/UL131 pentameric complex antigen, the gH antigen lacks at least 80% of the amino acid sequence corresponding to the transmembrane domain (claim 20).
Claim 17 is drawn to an HCMV subunit vaccine comprising an immunogenic composition comprising: a purified protein HCMV gB antigen, a purified protein HCMV gH/gL/UL128/UL130/UL 131 pentameric complex antigen, and a Th1-inducing adjuvant.  
Further limitations on the HCMV vaccine according to claim 17 are wherein said vaccine increases neutralizing antibody levels and/or persistence (claim 18).

Further limitations on the immunogenic composition of claim 21 are wherein said TLR4 agonist is in combination with a delivery system (claim 22); wherein the delivery system is selected from the group consisting of aqueous nanosuspension, calcium phosphate, liposomes, virosomes, ISCOMs, micro- and nanoparticles, and emulsions (claim 23); wherein said TLR-4 agonist is selected from the group consisting of: a lipopolysaccharide, a monophosphoryl lipid A (MPL), a 3-de-O-acylated monophosphoryl lipid A (3D- MPL), a glucopyranosyl lipid adjuvant (GLA), a second-generation Lipid Adjuvant (SLA), a phospholipid dimer connected by a noncarbohydrate backbone and an aminoalkyl glucosaminide phosphate, or a derivative thereof (claim 24); wherein TLR-4 agonist in combination with a delivery system is AS01 or AS02 (claim 25); wherein said TLR-4 agonist is GLA (CAS Number 1246298-63-4) TLR-4 agonist (claim 26).
Claim 27 is drawn to a subunit vaccine comprising an immunogenic composition comprising: a purified protein HCMV gB antigen; a purified protein HCMV gH/gL/UL 128/UL I 30/UL 13 1 pentameric complex antigen; and a linear or branched polyacrylic acid polymer salt with a weight average molecular weight Mw in the range of 350 to 650 kDa; wherein said linear or branched polyacrylic acid polymer salt is PAA225000 (claim 28).  
Claim 29 is drawn to a method of preventing a disease associated with HCMV infection in a patient in need thereof, comprising the administration of an immunologically effective amount of a subunit vaccine comprising an immunogenic composition comprising: a purified protein HCMV gB antigen; a purified protein HCMV gH/gL/UL128/UL130/UL131 pentameric complex antigen; and a TLR4 agonist or a linear or branched polyacrylic acid polymer salt with a weight average molecular weight Mw in the range of 350 to 650 kDa, thereby preventing the disease associated with HCMV infection in the patient.
Claim 30 is drawn to a method of producing a subunit vaccine comprising an immunogenic composition, the method comprising: providing purified protein antigens comprising HCMV purified protein gB antigen and HCMV purified protein gH/gL/UL128/UL130/UL131 pentameric complex antigen; and combining the antigens with a TLR4 agonist, to thereby produce an immunogenic composition.

Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


(New rejection.)  Claims 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22-26 recite the limitation "subunit vaccine" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claims.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 1-2, 12-18, 21-24, and 29-30 under 35 U.S.C. 102(a)(1) as being anticipated by Diamond et. al. (US20150216965A1, Pub. 08/06/2015; Priority 07/27/2012; hereafter “Diamond”) is withdrawn in light of the amendments to the claims.

(Rejection maintained.)  Claim(s) 1-2, 15-18, 21-25, and 29-30 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wellnitz et. al. (US20150359879A1; Pub. 12/17/2015; Priority 10/30/2012; hereafter “Wellnitz”.)
The teachings of Wellnitz have been set forth in a previous Office action and will not be repeated herein.
Response to Arguments
12/22/2021 have been fully considered but they are not persuasive.
Applicant argues that Wellnitz fails to teach the instant invention as Wellnitz fails to teach antigens which are purified and isolated protein subunit vaccines.  Applicant argues that Wellnitz teaches virus-like particles (VLPs) and gene assemblies that fail to mention purified protein pentameric complex antigen and purified protein gB antigen in combination with a Th1-inducing adjuvant.  The Office notes that the breadth of the claimed inventions are drawn to compositions “comprising” the noted proteins, which allows for additional, unrecited elements to be present within the compositions.  In the Advisory Action mailed 12/10/2021, it was suggested this transitional phrase be changed to “consisting”, as this specifically renders only the items recited to be present within the composition and would greatly aid in overcoming the teaching of Wellnitz.  As Wellnitz teaches isolated, purified protein immunogenic vaccine compositions which comprise the HCMV pentamer and gB that happen to be in formation with other proteins within a VLP, this teaching meets the limitation of a subunit vaccine comprising purified subunit proteins as there is no distinction in the specification that the limitation of “subunit vaccine” or “purified protein” to not read upon the structures of Wellnitz.  Wellnitz teaches the use of purified VLPs, which are a type of subunit vaccine recognized by the art.  For instance, Noad et. al. (Noad R, et. al. Trends Microbiol. 2003 Sep;11(9):438-44.) states that “Virus-like particles (VLPs) represent a specific class of subunit vaccine that mimic the structure of authentic virus particles. They are recognized readily by the immune system and present viral antigens in a more authentic conformation than other subunit vaccines.”(abstract).  Therefore, Wellnitz teaches VLPs which comprise the pentamer antigens and gB antigens from HCMV along with other viral proteins in the VLP, the use of the term “comprising” in the instant application allows for additional, unrecited elements, such as those heterologous virus proteins, to be present, and the use of “subunit vaccine” is a genus to which the species of VLPs of Wellnitz belongs.  This line of argument is therefore not persuasive. 
Applicant argues that at ¶[0009] in Wellnitz there is a teaching away from the use of subunit vaccines.  Again, it is stressed that VLPs are considered a species of the larger genus of “subunit vaccines” and as noted by the MPEP, species anticipate genus (MPEP §2131).  Further, Wellnitz clearly teaches that while VLPs may not require adjuvants, this does not preclude the use of adjuvants in the composition.  At ¶[0018], Wellnitz clearly teaches the use of adjuvants such as AS01 with the VLP 
For at least these reasons, the rejection over Wellnitz is maintained.

(New rejection.)  Claim(s) 1-2, 12, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shenk et. al. (US20080187545A1, Pub. 08/07/2008; hereafter “Shenk”.)
The Prior Art
Shenk teaches immunogenic compositions and prophylactic or therapeutic vaccines for use in protecting and treating against human cytomegalovirus (CMV), wherein said subunit vaccines comprise a human CMV protein complex comprising pUL128 or pUL130 (entire document; see abstract.)  Shenk teaches the subunit immunogenic compositions would comprise the pentameric proteins UL128, UL130, UL131A, gH, and gL, and may also include gB (reference claim 1), wherein said proteins would be full-length proteins or fragments thereof (reference claims 5, 12, 24).  Said compositions may comprise adjuvants (¶[0015]), such as the Th1-stimulating poly IC (¶[0086]; instant claims 1-2, 12, 15-18).  
For at least these reasons, Shenk teaches the compositions encompassed by instant claims 1-2, 12, and 15-18, and anticipates the instant invention encompassed by said claims. 



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained in part.)  Claim 11 remains rejected under 35 U.S.C. 103 as being unpatentable over Wellnitz as applied to claims 1-2, 15-18, 21-25, and 29-30 above, and further in view of Bernstein et. al. (Bernstein DI, et. al. Vaccine. 2016 Jan 12;34(3):313-9. Epub 2015 Dec 2.; hereafter “Bernstein”.)  Note the rejection in view of Diamond has been withdrawn.  
The teachings of Wellnitz and Bernstein have been set forth in a previous Office action and will not be repeated herein.
Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.
Applicant argues that Wellnitz fails to teach the independently claimed inventions, namely those which comprise HCMV gB and HCMV pentamer antigens with a Th1/TLR4 agonist adjuvant.  For reasons set forth supra, this argument was not considered to be persuasive.  
Applicant further argues that the use of the Bernstein sequence would render the Wellnitz composition unsatisfactory for its intended purpose.  Applicant argues that Wellnitz notes the failure of the standalone gB subunit vaccine, and notes that Wellnitz states “VLPs do not appear to require the use of adjuvants.”  Particular emphasis should be made on the fact that 1) Wellnitz notes that VLPs do not appear to require adjuvants, which is not an absolute teaching away from the use of adjuvants with VLPs as it is unknown if they are absolutely required or not and 2) Wellnitz specifically notes the VLPs may be combined with adjuvants to enhance the immune response to said compositions.  The Applicant argues that Wellnitz notes that VLP compositions do not appear to require the use of additional adjuvants, which would be a beneficial feature of this type of subunit vaccine, but the Office also notes that Wellnitz specifically teaches that adjuvants may still be added to the VLP compositions if the immune response elicited by the composition is not at the desired level or type of response.  The Office repeats its contention that this does not constitute a teaching away, but instead points towards a motivation to test through routine experimentation whether or not the presence of an adjuvant is, or is not, necessary.  Further, the CMV proteins pp65, IE1, IE2, and gB elicit Th1-biased immune responses measured through the stimulation of IFN-gamma and IL-10 production (Jackson SE, et. al. J Virol. 2017 Feb 28;91(6):e02128-16.), so the inclusion of additional proteins such as pp65 and IE1 as noted by Wellnitz would also be adjuvanting in a Th1-dependent manner.  
For at least these reasons, these arguments are not considered persuasive, and the rejections have been maintained.  

(Rejection maintained in part.)  Claims 27-28 remain rejected under 35 U.S.C. 103 as being unpatentable over Wellnitz as applied to claims 1-2, 15-18, 21-25, and 29-30 above, and further in view of Rigaut et. al. (US20170360923A1, Priority 06/17/2016, hereafter “Rigaut”.)  Note the rejection in view of Diamond has been withdrawn.  
The applied reference has a common assignee (Sanofi Pasteur) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The teachings of Wellnitz and Rigaut have been set forth in a previous Office action and will not be repeated herein.
Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.
Applicant argues that Wellnitz fails to teach the independently claimed inventions, namely those which comprise HCMV gB and HCMV pentamer antigens with a Th1/TLR4 agonist adjuvant.  For reasons set forth supra, this argument was not considered to be persuasive.  
Applicant further argues Rigaut fails to teach compositions comprising HCMV gB and gH/gL/UL128/UL130/UL131a, and fails to remedy the deficiencies of Wellnitz.  Since Wellnitz was not determined to be deficient, said teachings and the modification to utilize a specific adjuvant as disclosed by Rigaut are determined to still render obvious the limitations of claims 27-28.   



(Rejection maintained in part.)  Claim 26 remains rejected under 35 U.S.C. 103 as being unpatentable over Wellnitz as applied to claims 1-2, 15-18, 21-25, and 29-30 above, and further in view of Dubensky et. al. (US20150335733A1, Pub. 11/26/2015; hereafter “Dubensky”.)  Note the rejection in view of Diamond has been withdrawn.  
The teachings of Wellnitz and Dubensky have been set forth in a previous Office action and will not be repeated herein.
Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.
Applicant argues neither Diamond nor Wellnitz teach the independently claimed inventions, namely those which comprise HCMV gB and HCMV pentamer antigens with a Th1/TLR4 agonist adjuvant.  For reasons set forth supra, this argument was not considered to be persuasive.  
Applicant further argues Dubensky fails to teach compositions comprising HCMV gB and gH/gL/UL128/UL130/UL131a, and fails to remedy the deficiencies of Wellnitz.  Since Wellnitz was not determined to be deficient, said teachings and the modification to utilize a specific adjuvant as disclosed by Dubensky are determined to still render obvious the limitations of claim 26.   
For at least these reasons, these arguments are not considered persuasive, and the rejections have been maintained.  

(New rejection.)  Claims 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shenk as applied to claims 1-2, 12, and 15-18 above; and further in view of Wussow et. al. (Wussow F, et. al. PLoS Pathog. 2014 Nov 20;10(11):e1004524.; hereafter “Wussow”.)
The Prior Art
The teachings of Shenk have been set forth supra.  While Shenk teaches HCMV immunogenic compositions and vaccines which comprise the glycoprotein gB along with the CMV pentamer proteins 
However, removal of the transmembrane domains from CMV glycoproteins in vaccine compositions or in immunogenic compositions was well-known in the art to allow said proteins to be secreted and more soluble, as noted by Wussow.  Wussow provides evidence for cell surface expression and assembly of complexes expressing full-length gH or gB, or their secretion when the corresponding transmembrane domains are deleted (entire document; see abstract; Fig. 1).  Using transmembrane versions of glycoproteins such as gH and gB would be obvious to a skilled artisan and would be an obvious modification to the teachings of Shenk, given the highly related teachings of Wussow, and would render obvious the limitations of instant claims 13-14 and 20 which require transmembrane truncated or deleted forms of glycoproteins such as gH and gB to be utilized in the immunogenic compositions. 
It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Shenk in order to generate soluble glycoproteins, thereby making proteins which would be easier to generate and isolate for use in immunogenic compositions.  One would have been motivated to do so, given the suggestion by Wussow that the truncated forms of the proteins would still form immunogenic complexes and would still retain their immunogenicity, which would allow the proteins to remain useful for such things as vaccines and immunogenic preparations.  There would have been a reasonable expectation of success, given the knowledge that glycoproteins were more readily secreted from producing cells, as taught by Wussow, and also given the knowledge that truncated forms of these proteins were still immunogenic and capable of forming native complexes, as taught by Wussow.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.




Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection withdrawn.)  The rejection of Claims 1-2, 11-18, 20-24, and 29-30 on the ground of nonstatutory double patenting as being unpatentable over claims 19-33 of U.S. Patent No. 11,207,403 (recently allowed 17/071,817) in view of Haensler et. al. (Haensler J, et. al. Int J Pharm. 2015;486(1-2):99-111. Epub 2015 Mar 17.), is withdrawn in light of the amendments to the claims and the filing and acceptance of a terminal disclaimer over the ‘817 application (and patent maturing therefrom.)




Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL B GILL/
Primary Examiner, Art Unit 1648